Exhibit 10.7

EMPLOYMENT AGREEMENT

          This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective
as of this           day of                                , 2006, by and among
First Reliance Bancshares, Inc., a South Carolina corporation (the
“Corporation”), First Reliance Bank, a bank chartered under South Carolina law
and a wholly owned subsidiary of the Corporation (the “Bank”), and F.R. Saunders
Jr., President and Chief Executive Officer of the Corporation and the Bank (the
“Executive”).  The Corporation and the Bank are referred to in this Agreement
individually and together as the “Employer.”

          WHEREAS, the Executive is the President and Chief Executive Officer of
the Corporation and the Bank, possessing unique skills, knowledge, and
experience relating to their business, and the Executive has made and is
expected to continue to make major contributions to the profitability, growth,
and financial strength of the Corporation and affiliates,

          WHEREAS, the Executive and the Employer are parties to an August 2001
Executive Employment Agreement, but the Executive and the Employer intend that
this Agreement supersede and replace the Executive Employment Agreement in its
entirety, and

          WHEREAS, none of the conditions or events included in the definition
of the term “golden parachute payment” that is set forth in Section
18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C.
1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of the
Employer, is contemplated insofar as the Corporation or any affiliates are
concerned.

          NOW THEREFORE, in consideration of these premises, the mutual
covenants contained herein, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows.

ARTICLE 1
EMPLOYMENT

          1.1          Employment.  The Employer hereby employs the Executive to
serve as President and Chief Executive Officer according to the terms and
conditions of this Agreement and for the period stated in section 1.3.  The
Executive hereby accepts employment according to the terms and conditions of
this Agreement and for the period stated in section 1.3.

          1.2          Duties.  As President and Chief Executive Officer, the
Executive shall serve under the direction of the Employer’s board of directors
and in accordance with the Employer’s Articles of Incorporation and Bylaws, as
each may be amended or restated from time to time.  The Executive shall report
directly to the board of directors.  The Executive shall serve the Employer
faithfully, diligently, competently, and to the best of the Executive’s
ability.  The Executive shall exclusively devote full working time, energy, and
attention to the business of the Employer and to the promotion of the Employer’s
interests throughout the term of this Agreement.  Without the written consent of
the board of directors of each of the Corporation and the Bank, during the term
of this Agreement the Executive shall not render services to or for any person,
firm, corporation, or other entity or organization in exchange for compensation,
regardless of the form in which the compensation is paid and regardless of
whether it is paid directly or indirectly to the Executive.  Nothing in this
section 1.2 shall prevent the Executive from managing personal investments and
affairs, provided that doing so does not interfere with the proper performance
of the Executive’s duties and responsibilities under this Agreement.

--------------------------------------------------------------------------------




          1.3          Term.  The initial term of employment under this
Agreement shall be three years, commencing                                 ,
2006.  The term of this Agreement shall automatically be extended at the end of
each month for one additional month unless the Bank’s board of directors
determines that the term shall not be extended.  If the board of directors
decides not to extend the term, the board shall promptly notify the Executive in
writing, but this Agreement shall nevertheless remain in force until its current
term expires.  The board’s decision not to extend the term shall not – by itself
– give the Executive any rights under this Agreement to claim an adverse change
in position, compensation, or circumstances or otherwise to claim entitlement to
severance benefits under Articles 4 or 5.  References herein to the term of this
Agreement mean the initial term, as the same may be extended.  Unless sooner
terminated, the Executive’s employment and the term of this Agreement shall
terminate when the Executive attains age 65.

          1.4          Service on the Board of Directors.  The Executive is
currently serving as a director of each of the Corporation and the Bank.  The
Corporation shall nominate the Executive for election as a director at such
times as necessary so that the Executive will, if elected by stockholders,
remain a director of the Corporation throughout the term of this Agreement.  The
Executive hereby consents to serving as a director and to being named as a
director of the Corporation in documents filed with the Securities and Exchange
Commission.  The board of directors of each of the Corporation and the Bank
shall undertake every lawful effort to ensure that the Executive continues
throughout the term of his employment to be elected or reelected as a director
of the Bank.  The Executive shall be deemed to have resigned as a director of
each of the Corporation and the Bank effective immediately after termination of
the Executive’s employment under Article 3 of this Agreement, regardless of
whether the Executive submits a formal, written resignation as director.

ARTICLE 2
COMPENSATION AND BENEFITS

          2.1          Base Salary.  In consideration of the Executive’s
performance of the obligations under this Agreement, the Employer shall pay or
cause to be paid to the Executive a salary at the annual rate of not less than
$275,000, payable in bi-weekly installments or otherwise according to the
Employer’s regular pay practices.  The Executive’s salary shall be reviewed
annually by the Employer’s board of directors or the board’s Compensation
Committee.  The Executive’s salary shall be increased no more frequently than
annually to account for cost of living increases.  At the discretion of the
Compensation Committee, the Executive’s salary also may be increased beyond the
amount necessary to account for cost of living increases.  However, the
Executive’s salary shall not be reduced.  All compensation under this Agreement
shall be subject to customary withholding taxes and such other employment taxes
as are imposed by law.  The Executive’s salary, as the same may be increased
from time to time, is referred to in this Agreement as the “Base Salary.”

          2.2          Benefit Plans and Perquisites.  For as long as the
Executive is employed by the Employer the Executive shall be entitled (x) to
participate in any and all officer or employee compensation, bonus, incentive,
and benefit plans in effect from time to time, including without limitation
plans providing pension, retirement, medical, dental, disability, and group life
benefits and including stock-based compensation, incentive, bonus, or purchase
plans existing on the date of this Agreement or adopted after the date of this
Agreement, provided that the Executive satisfies the eligibility requirements
for any such plans or benefits, and (y) to receive any and all other fringe
benefits provided from time to time, including the following fringe benefits –

          (a)          Club dues.  The Employer shall pay or cause to be paid
the Executive’s initiation and membership assessments and dues in civic and
social clubs of the Executive’s choice.  The Executive shall be solely
responsible for personal expenses for use of the civic and clubs.

--------------------------------------------------------------------------------




          (b)          Reimbursement of business expenses.  The Executive shall
be entitled to reimbursement for all reasonable business expenses incurred
performing the obligations under this Agreement, including but not limited to
all reasonable business travel and entertainment expenses incurred while acting
at the request of or in the service of the Employer and reasonable expenses for
attendance at annual and other periodic meetings of trade associations.

          (c)          Use of automobile.  The Executive shall have the use of
an automobile titled in the Employer’s name for use by the Executive to carry
out the Executive’s duties, the insurance and maintenance expenses of which
shall be paid by the Employer.  As additional compensation, the Executive may
use such automobile for personal purposes, provided that the Executive renders
an accounting of business and personal use to the Employer in accordance with
regulations under the Internal Revenue Code of 1986, as amended.

          (d)          Long-term care insurance.  The Employer shall purchase
and maintain long-term care insurance for the benefit of the Executive, which
policy shall be fully paid no later than the date on which the Executive attains
age 65, provided the Executive remains employed by the Employer to age 65.  The
long-term care insurance policy shall be owned by the Executive exclusively.  If
before attaining age 65 the Executive’s employment terminates involuntarily but
without Cause, voluntarily but with Good Reason, or because of disability, the
Executive’s right to the long-term care insurance benefit under this section
2.2(d) shall be determined under section 4.5.

          (e)          Disability insurance.  The Employer shall reimburse the
Executive for the Executive’s cost to purchase and maintain disability insurance
coverage.  The amount reimbursed by the Employer shall be grossed up to
compensate the Executive for federal and state income taxes imposed as a result
of the Employer’s reimbursement of the Executive’s cost.  The disability
insurance policy shall be owned by the Executive exclusively.

          2.3          Salary Continuation Agreement.  The Bank and the
Executive have entered into a Salary Continuation Agreement and accompanying
Endorsement Split Dollar Agreement dated as of
                                      , 2006.  Unless the Salary Continuation
Agreement or the Endorsement Split Dollar Agreement explicitly provides
otherwise, whether benefits are properly payable to the Executive under the
Salary Continuation Agreement or to the Executive’s beneficiary(ies) under the
Endorsement Split Dollar Agreement shall be determined solely by reference to
those agreements, as the same may be amended.

          2.4          Vacation.  The Executive shall be entitled to sick leave
and paid annual vacation in accordance with policies established from time to
time by the Employer.

          2.5          Indemnification and Insurance.  (a)  Indemnification. 
The Employer shall indemnify the Executive or cause the Executive to be
indemnified for the Executive’s activities as a director, officer, employee, or
agent of the Employer or as a person who is serving or has served at the request
of the Employer (a “representative”) as a director, officer, employee, agent, or
trustee of an affiliated corporation, joint venture trust or other enterprise,
domestic or foreign, in which the Employer has a direct or indirect ownership
interest against expenses (including without limitation attorneys’ fees,
judgments, fines, and amounts paid in settlement) actually and reasonably
incurred (“Expenses”) in connection with any claim against the Executive that is
the subject of any threatened, pending, or completed action, suit, or other type
of proceeding, whether civil, criminal, administrative, investigative, or
otherwise and whether formal or informal (a “Proceeding”), to which the
Executive was, is, or is threatened to be made a party by reason of the
Executive being or having been such a director, officer, employee, agent, or
representative.

--------------------------------------------------------------------------------




          The indemnification provided herein shall not be exclusive of any
other indemnification or right to which the Executive may be entitled and shall
continue after the Executive has ceased to occupy a position as an officer,
director, employee, agent or representative with respect to Proceedings relating
to or arising out of the Executive’s acts or omissions during the Executive’s
service in such position.  The benefits provided to the Executive under this
Agreement for the Executive’s service as a representative shall be payable if
and only if and only to the extent that reimbursement to the Executive by the
affiliated entity with which the Executive has served as a representative,
whether pursuant to agreement, applicable law, articles of incorporation or
association, by-laws or regulations of the entity, or insurance maintained by
such affiliated entity, is insufficient to compensate the Executive for Expenses
actually incurred and otherwise payable by the Employer under this Agreement. 
Any payments in fact made to or on behalf of the Executive directly or
indirectly by the affiliated entity with which the Executive served as a
representative shall reduce the obligation of the Employer hereunder.

          (b)          Exclusions.  Anything herein to the contrary
notwithstanding, however, nothing in this section 2.5 requires indemnification,
reimbursement, or payment by the Employer, and the Executive shall not be
entitled to demand indemnification, reimbursement or payment –

 

              (1)          if and to the extent indemnification, reimbursement,
or payment constitutes a “prohibited indemnification payment” within the meaning
of Federal Deposit Insurance Corporation Rule 359.1(l)(1) [12 CFR 359.1(l)(1)],
or

 

 

 

              (2)          for any claim or any part thereof for which the
Executive shall have been determined by a court of competent jurisdiction, from
which no appeal is or can be taken, by clear and convincing evidence, to have
acted with deliberate intent to cause injury to the Employer or with reckless
disregard for the best interests of the Employer, or

 

 

 

              (3)          for any claim or any part thereof arising under
section 16(b) of the Securities Exchange Act of 1934 as a result of which the
Executive is required to pay any penalty, fine, settlement, or judgment, or

 

 

 

              (4)          for any obligation of the Executive based upon or
attributable to the Executive gaining in fact any personal gain, profit, or
advantage to which the Executive was not entitled, or

 

 

 

              (5)          any proceeding initiated by the Executive without the
consent or authorization of the Employer’s board of directors, but this
exclusion shall not apply with respect to any claims brought by the Executive
(x) to enforce the Executive’s rights under this Agreement, or (y) in any
Proceeding initiated by another person or entity whether or not such claims were
brought by the Executive against a person or entity who was otherwise a party to
such proceeding.

          (c)          Insurance.  The Employer shall maintain or cause to be
maintained liability insurance covering the Executive throughout the term of
this Agreement.

--------------------------------------------------------------------------------




ARTICLE 3
EMPLOYMENT TERMINATION

          3.1          Termination by the Employer.  (a)  Death or Disability. 
The Executive’s employment shall terminate automatically on the date of the
Executive’s death.  If the Executive dies in active service to the Employer, for
twelve months after the Executive’s death the Employer shall assist the
Executive’s family with continuing health care coverage under COBRA
substantially identical to that provided for the Executive before death.  By
delivery of written notice 30 days in advance to the Executive, the Employer may
terminate the Executive’s employment if the Executive is disabled.  For purposes
of this Agreement the Executive shall be considered “disabled” if an independent
physician selected by the Employer and reasonably acceptable to the Executive or
the Executive’s legal representative determines that, because of illness or
accident, the Executive is unable to perform the Executive’s duties and will be
unable to perform the Executive’s duties for a period of 90 consecutive days. 
The Executive shall not be considered disabled, however, if the Executive
returns to work on a full-time basis within 30 days after the Employer gives
notice of termination due to disability.

          (b)          Termination Without Cause.  With written notice to the
Executive 60 days in advance, the Employer may terminate the Executive’s
employment without Cause.

          (c)          Termination with Cause.  The Employer may terminate the
Executive’s employment with Cause.  The Executive shall not be deemed to have
been terminated for Cause under this Agreement unless and until there is
delivered to the Executive a copy of a resolution duly adopted at a meeting of
the board of directors called and held for such purpose, which resolution shall
(x) contain findings that, in the good faith opinion of the board, the Executive
has committed an act constituting Cause, and (y) specify the particulars
thereof.  The resolution of the board of directors shall be deemed to have been
duly adopted if and only if it is adopted by the affirmative vote of a majority
of the directors of the Employer then in office, excluding the Executive, at a
meeting duly called and held for that purpose.  Notice of the meeting and the
proposed termination for Cause shall be given to the Executive a reasonable time
before the board’s meeting.  The Executive and the Executive’s counsel (if the
Executive chooses to have counsel present) shall have a reasonable opportunity
to be heard by the board at the meeting.  Nothing in this Agreement limits the
Executive’s or beneficiaries’ right to contest the validity or propriety of the
board’s determination of Cause.

          (d)          Definition of Cause.  For purposes of this Agreement,
“Cause” means any of the following –

 

                1)          an act of fraud, embezzlement, or theft by the
Executive in the course of employment,

 

 

 

                2)          intentional violation of any law or significant
policy of the Employer or an affiliate, which in the Employer’s sole judgement
causes material harm to the Employer or affiliate, regardless of whether the
violation leads to criminal prosecution or conviction.  For purposes of this
Agreement, applicable laws include any statute, rule, regulatory order,
statement of policy, or final cease-and-desist order of any governmental agency
or body having regulatory authority over the Employer,

 

 

 

                3)          the Executive’s gross negligence in the performance
of the Executive’s duties,

 

 

 

                4)          intentional wrongful damage by the Executive to the
business or property of the Employer or its affiliates, including without
limitation the reputation of the Employer, which in the Employer’s sole judgment
causes material harm to the Employer.  For purposes of this Agreement, no act or
failure to act on the part of the Executive shall be deemed to have been
intentional if it was due primarily to an error in judgment or negligence.  An
act or failure to act on the Executive’s part shall be considered intentional if
it is not in good faith and if it is without a reasonable belief that the action
or failure to act is in the best interests of the Employer,

 

 

 

                5)          a breach by the Executive of fiduciary duties or
misconduct involving dishonesty, in either case whether in the Executive’s
capacity as an officer or as a director of the Employer,


--------------------------------------------------------------------------------




 

                6)          a breach by the Executive of this Agreement that in
the sole judgment of the Employer is a material breach, which breach is not
corrected by the Executive within 10 days after receiving written notice of the
breach,

 

 

 

                7)          removal of the Executive from office or permanent
prohibition of the Executive from participating in the Employer’s affairs by an
order issued under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance
Act, 12 U.S.C. 1818(e)(4) or (g)(1),

 

 

 

                8)          the occurrence of any event that results in the
Executive being excluded from coverage, or having coverage limited for the
Executive as compared to other executives of the Employer, under the Employer’s
blanket bond or other fidelity or insurance policy covering its directors,
officers, or employees, or

 

 

 

                9)          conviction of the Executive for or plea of no
contest to a felony or conviction of or plea of no contest to a misdemeanor
involving moral turpitude, or the actual incarceration of the Executive for
seven consecutive days or more.

          3.2          Termination by the Executive.  The Executive may
terminate employment with written notice to the Bank 60 days in advance, whether
with or without Good Reason.  If the Executive terminates with Good Reason, the
termination will take effect at the end of the 60-day period unless the event or
circumstance constituting Good Reason is cured by the Employer or unless the
notice of termination for Good Reason is revoked by the Executive within the
60-day period.  For purposes of this Agreement, “Good Reason” means any of the
following events occur without the Executive’s written consent –

          (a)          reduction of the Executive’s Base Salary,

          (b)          reduction of the Executive’s bonus, incentive, and other
compensation award opportunities under the Employer’s benefit plans, unless a
company-wide reduction of all officers’ award opportunities occurs
simultaneously, or termination of the Executive’s participation in any officer
or employee benefit plan maintained by the Employer, unless the plan is
terminated because of changes in law or loss of tax deductibility to the
Employer for contributions to the plan, or unless the plan is terminated as a
matter of Employer policy applied equally to all participants in the plan,

          (c)          (x) assignment to the Executive of duties that are
materially inconsistent with the Executive’s position as the Employer’s
principal executive officer or that represent a reduction of the Executive’s
authority, (y) failure to appoint or reappoint the Executive as President and
Chief Executive Officer of the Employer, or (z) failure to nominate the
Executive as a director of the Corporation or failure to elect or reelect the
Executive or cause the Executive to be elected or reelected to the board of
directors of the Bank in accordance with section 1.4 of this Agreement,

          (d)          failure to obtain an assumption of the Employer’s
obligations under this Agreement by any successor to the Employer, regardless of
whether such entity becomes a successor as a result of a merger, consolidation,
sale of assets, or other form of reorganization,

          (e)          a material breach of this Agreement by the Employer that
is not corrected within a reasonable time, or

          (f)          relocation of the Employer’s principal executive offices
or requiring the Executive to change the Executive’s principal work location to
any location that is more than 15 miles from the location of the Employer’s
principal executive offices on the date of this Agreement.

--------------------------------------------------------------------------------




          3.3          Notice.  Any purported termination by the Employer or by
the Executive shall be communicated by written notice of termination to the
other.  The notice must state the specific termination provision of this
Agreement relied upon.  The notice must also state the date on which termination
shall become effective, which shall be a date not earlier than the date of the
termination notice.  If termination is for Cause or with Good Reason, the notice
must state in reasonable detail the facts and circumstances forming the basis
for termination of the Executive’s employment.

ARTICLE 4
COMPENSATION AND BENEFITS AFTER TERMINATION

          4.1          Cause.  If the Executive’s employment terminates for
Cause, the Executive shall receive the Base Salary through the date on which
termination becomes effective and any other benefits to which the Executive may
be entitled under the Employer’s benefit plans and policies in effect on the
date of termination.

          4.2          Termination by the Executive Other than for Good Reason. 
If the Executive terminates employment other than for Good Reason, the Executive
shall receive the Base Salary through the date on which termination becomes
effective and any other benefits to which the Executive may be entitled under
the Employer’s benefit plans and policies.

          4.3          Termination Because of Disability.  If the Executive’s
employment terminates because of disability, the Executive shall receive the
Base Salary earned through the date on which termination becomes effective, any
unpaid bonus or incentive compensation due to the Executive for the calendar
year preceding the calendar year in which termination becomes effective, any
payments the Executive is eligible to receive under any disability insurance
program in which the Executive participates, such other benefits to which the
Executive may be entitled under the Employer’s benefit plans, policies, and
agreements, and any benefits provided for elsewhere in this Agreement.

          4.4          Termination Without Cause and Termination for Good
Reason.  (a)  Subject to the possibility that continued Base Salary for the
first six months after employment termination might be delayed because of
section 4.4(b), if the Executive’s employment terminates involuntarily but
without Cause or if the Executive voluntarily terminates employment for Good
Reason, the Executive shall for the unexpired term of this Agreement continue to
receive (x) the Base Salary in effect at employment termination and (y) an
annual bonus equal to the bonus earned for the calendar year ended immediately
before the year in which the employment termination occurs, regardless of when
the bonus earned for the preceding calendar year is paid and regardless of
whether all or part of the bonus is subject to elective deferral or vesting. 
However, the Executive shall not be entitled to continued participation in the
Employer’s or a subsidiary’s retirement plan(s) or any stock-based plans.  The
Employer and the Executive acknowledge and agree that the compensation and
benefits under this section 4.4 shall not be payable if compensation and
benefits are payable or shall have been previously paid to the Executive under
Article 5 of this Agreement.

          (b)          If when employment termination occurs the Executive is a
specified employee within the meaning of section 409A of the Internal Revenue
Code of 1986, and if continued Base Salary under section 4.4(a) would be
considered deferred compensation under section 409A, and finally if an exemption
from the six-month delay requirement of section 409A(a)(2)(B)(i) is not
available, the Executive’s continued Base Salary under section 4.4(a) for the
first six months after employment termination shall be paid to the Executive in
a single lump sum on the first day of the seventh month after the month in which
the Executive’s employment terminates.  References in this Agreement to section
409A of the Internal Revenue Code of 1986 include rules, regulations, and
guidance of general application issued by the Department of the Treasury under
Internal Revenue Code section 409A.

--------------------------------------------------------------------------------




          4.5          Post-Termination Insurance Coverage.  (a)  Subject to the
Employer’s right to elect to make an alternative cash payment under section
4.5(b), if the Executive’s employment terminates involuntarily but without
Cause, voluntarily but with Good Reason, or because of disability, the Employer
shall continue or cause to be continued at the Employer’s expense medical
insurance benefits, the long-term care insurance benefit under section 2.2(d),
and the disability reimbursement and gross-up benefit under section 2.2(e), in
each case as in effect during the two years preceding the date of the
Executive’s termination.  The medical and disability (including income tax gross
up) insurance benefits provided by this section 4.5 shall continue until the
first to occur of (w) the Executive’s return to employment with the Employer or
another employer, (x) the Executive’s attainment of age 65, (y) the Executive’s
death, or (z) the end of the term remaining under this Agreement when the
Executive’s employment terminates.  The long-term care insurance benefit under
section 2.2(d) shall continue until the policy is fully paid.  If continued
long-term care insurance benefits under section 2.2(d) constitute taxable income
to the Executive, the Employer shall reimburse the Executive for federal and
state income taxes imposed on the Executive that are attributable to continued
maintenance of the long-term care insurance coverage, and the amount reimbursed
by the Employer shall be grossed up to compensate the Executive for federal and
state income taxes imposed as a result of the Employer’s reimbursement.

          (b)          Instead of providing continued medical and disability
(including income tax gross up) insurance benefits for the Executive under
section 4.5(a), the Employer may elect to pay to the Executive in a single lump
sum an amount in cash equal to the present value of the Employer’s projected
cost to maintain the Executive’s medical and disability insurance benefits
(including income tax gross up) had the Executive’s employment not terminated,
assuming continued coverage for the lesser of 36 months or the number of months
until the Executive attains age 65, (x) if under the terms of the applicable
insurance policy or policies it is not possible to continue the Executive’s
coverage or (y) if the Employer determines that continued coverage under any or
all of the policies would be considered deferred compensation under section 409A
of the Internal Revenue Code of 1986.  The lump-sum payment shall be made 30
days after employment termination or, if section 4.4(b) applies, on the first
day of the seventh month after the month in which the Executive’s employment
terminates.  Instead of providing the continued long-term care insurance benefit
under section 4.5(a) (including income tax gross up), the Employer may elect to
pay to the Executive in a single lump sum an amount in cash equal to the present
value of the Employer’s projected cost to maintain the long-term care insurance
policy (including income tax gross up) until the Executive attains age 65, (x)
if under the terms of the policy it is not possible to continue the Executive’s
coverage or (y) if the Employer determines that continued coverage would be
considered deferred compensation under section 409A of the Internal Revenue Code
of 1986.  The lump-sum payment shall be made 30 days after employment
termination or, if section 4.4(b) applies, on the first day of the seventh month
after the month in which the Executive’s employment terminates.

ARTICLE 5
CHANGE IN CONTROL BENEFITS

          5.1          Change in Control Benefits.  (a)  If a Change in Control
occurs during the term of this Agreement, the Employer shall make or cause to be
made a lump-sum payment to the Executive in an amount in cash equal to three
times the Executive’s annual compensation.  For this purpose, annual
compensation means (x) the Executive’s Base Salary when the Change in Control
occurs plus (y) any bonus or incentive compensation earned for the calendar year
ended immediately before the year in which the Change in Control occurs,
regardless of when the bonus or incentive compensation earned for the preceding
calendar year is paid and regardless of whether all or part of the bonus or
incentive compensation is subject to elective deferral or vesting.  Annual
compensation shall be calculated without regard to any deferrals under qualified
or nonqualified plans, but annual compensation shall not include interest or
other earnings credited to the Executive under qualified or nonqualified plans. 
The amount payable to the Executive hereunder shall not be reduced to account
for the time value of money or discounted to present value.  The payment
required under this paragraph (a) is payable no later than five business days
after the Change in Control occurs.  If the Executive receives payment under
section 5.1 the Executive shall not be entitled to any additional severance
benefits under section 4.4 of this Agreement.  The Executive shall be entitled
to benefits under this paragraph (a) on no more than one occasion.

--------------------------------------------------------------------------------




          (b)          In addition to any benefits to which the Executive may be
entitled under the Salary Continuation Agreement referred to in section 2.3 of
this Agreement, the Employer shall cause the Executive to become fully vested in
any non-qualified plans, programs, or arrangements in which the Executive
participated if the plan, program, or arrangement does not address the effect of
a change in control.

          5.2          Change in Control Defined.  For purposes of this
Agreement “Change in Control” means a change in control as defined in Internal
Revenue Code section 409A and rules, regulations, and guidance of general
application thereunder issued by the Department of the Treasury, including –

 

               (a)          Change in ownership: a change in ownership of the
Corporation occurs on the date any one person or group accumulates ownership of
the Corporation’s stock constituting more than 50% of the total fair market
value or total voting power of the Corporation’s stock,

 

 

 

               (b)          Change in effective control: (x) any one person or
more than one person acting as a group acquires within a 12-month period
ownership of stock of the Corporation possessing 35% or more of the total voting
power of the Corporation’s stock, or (y) a majority of the Corporation’s board
of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed in advance by a majority of the
Corporation’s board of directors, or

 

 

 

               (c)          Change in ownership of a substantial portion of
assets: a change in the ownership of a substantial portion of the Corporation’s
assets occurs if in a 12-month period any one person or more than one person
acting as a group acquires assets from the Corporation having a total gross fair
market value equal to or exceeding 40% of the total gross fair market value of
all of the assets of the Corporation immediately before the acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
Corporation’s assets, or the value of the assets being disposed of, determined
without regard to any liabilities associated with the assets.

          5.3          Gross-Up for Taxes.  (a)  Additional payment to account
for Excise Taxes.  If the Executive receives the lump sum payment under section
5.1 of this Agreement and acceleration of benefits under any other benefit,
compensation, or incentive plan or arrangement with the Employer (collectively,
the “Total Benefits”), and if any part of the Total Benefits is subject to the
Excise Tax under section 280G and section 4999 of the Internal Revenue Code (the
“Excise Tax”), the Employer shall pay or cause to be paid to the Executive the
following additional amounts, consisting of (x) a payment equal to the Excise
Tax payable by the Executive under section 4999 on the Total Benefits (the
“Excise Tax Payment”) and (y) a payment equal to the amount necessary to provide
the Excise Tax Payment net of all income, payroll, and excise taxes.  Together,
the additional amounts described in clauses (x) and (y) are referred to in this
Agreement as the “Gross-Up Payment Amount.”  Payment of the Gross-Up Payment
Amount shall be made in addition to the amount set forth in section 5.1.

--------------------------------------------------------------------------------




          Calculating the Excise Tax.  For purposes of determining whether any
of the Total Benefits will be subject to the Excise Tax and for purposes of
determining the amount of the Excise Tax,

 

          1)          Determination of “Parachute Payments” subject to the
Excise Tax: any other payments or benefits received or to be received by the
Executive as a result of the Change in Control or the Executive’s employment
termination (whether under the terms of this Agreement or any other agreement or
any other benefit plan or arrangement with the Employer, any person whose
actions result in a Change in Control, or any person affiliated with the
Employer or such person) shall be treated as “parachute payments” within the
meaning of section 280G(b)(2) of the Internal Revenue Code, and all “excess
parachute payments” within the meaning of section 280G(b)(1) shall be treated as
subject to the Excise Tax, unless in the opinion of the certified public
accounting firm that is retained by the Employer as of the date immediately
before the Change in Control (the “Accounting Firm”) such other payments or
benefits do not constitute (in whole or in part) parachute payments, or such
excess parachute payments represent (in whole or in part) reasonable
compensation for services actually rendered within the meaning of section
280G(b)(4) of the Internal Revenue Code in excess of the “base amount” (as
defined in section 280G(b)(3) of the Internal Revenue Code), or are otherwise
not subject to the Excise Tax,

 

 

 

          2)          Calculation of benefits subject to the Excise Tax:  the
amount of the Total Benefits that shall be treated as subject to the Excise Tax
shall be equal to the lesser of (x) the total amount of the Total Benefits
reduced by the amount of such Total Benefits that in the opinion of the
Accounting Firm are not parachute payments, or (y) the amount of excess
parachute payments within the meaning of section 280G(b)(1) (after applying
clause (1), above), and

 

 

 

          3)          Value of noncash benefits and deferred payments:  the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Accounting Firm in accordance with the principles of sections
280G(d)(3) and (4) of the Internal Revenue Code.

          Assumed Marginal Income Tax Rate. For purposes of determining the
Gross-Up Payment Amount, the Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation in the calendar
years in which the Gross-Up Payment Amount is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Executive’s residence on the date of the Change in Control or termination
of employment, net of the reduction in federal income taxes that can be obtained
from deduction of such state and local taxes (calculated by assuming that any
reduction under section 68 of the Internal Revenue Code in the amount of
itemized deductions allowable to the Executive applies first to reduce the
amount of such state and local income taxes that would otherwise be deductible
by the Executive, and applicable federal FICA and Medicare withholding taxes).

          Return of Reduced Excise Tax Payment or Payment of Additional Excise
Tax.  If the Excise Tax is later determined to be less than the amount taken
into account hereunder when the Change in Control occurred or when the
Executive’s employment terminated, the Executive shall repay to the Employer –
when the amount of the reduction in Excise Tax is finally determined – the
portion of the Gross-Up Payment Amount attributable to the reduction (plus that
portion of the Gross-Up Payment Amount attributable to the Excise Tax, federal,
state and local income taxes and FICA and Medicare withholding taxes imposed on
the Gross-Up Payment Amount being repaid by the Executive to the extent that the
repayment results in a reduction in Excise Tax, FICA and Medicare withholding
taxes and/or a federal, state or local income tax deduction).

--------------------------------------------------------------------------------




          If the Excise Tax is later determined to be more than the amount taken
into account hereunder when the Change in Control occurred or when the
Executive’s employment terminated (due, for example, to a payment whose
existence or amount cannot be determined at the time of the Gross-Up Payment
Amount), the Employer shall make an additional payment to the Executive for that
excess (plus any interest, penalties or additions payable by the Executive for
the excess) when the amount of the excess is finally determined.

          (b)          Responsibilities of the Accounting Firm and the Bank. 
Determinations Shall Be Made by the Accounting Firm.  Subject to the provisions
of section 5.3(a), all determinations required to be made under this section
5.3(b) – including whether and when a Gross-Up Payment Amount is required, the
amount of the Gross-Up Payment Amount and the assumptions to be used to arrive
at the determination (collectively, the “Determination”) – shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
the Employer and the Executive within 15 business days after receipt of notice
from the Employer or the Executive that there has been a Gross-Up Payment
Amount, or such earlier time as is requested by the Employer.

          Fees and Expenses of the Accounting Firm and Agreement with the
Accounting Firm.  All fees and expenses of the Accounting Firm shall be borne
solely by the Employer.  The Employer shall enter into any agreement requested
by the Accounting Firm in connection with the performance of its services
hereunder.

          Accounting Firm’s Opinion.  If the Accounting Firm determines that no
Excise Tax is payable by the Executive, the Accounting Firm shall furnish the
Executive with a written opinion to that effect, and to the effect that failure
to report Excise Tax, if any, on the Executive’s applicable federal income tax
return will not result in the imposition of a negligence or similar penalty.

          Accounting Firm’s Determination Is Binding; Underpayment and
Overpayment.  The Determination by the Accounting Firm shall be binding on the
Employer and the Executive.  Because of the uncertainty in determining whether
any of the Total Benefits will be subject to the Excise Tax at the time of the
Determination, it is possible that a Gross-Up Payment Amount that should have
been made will not have been made by the Employer (“Underpayment”), or that a
Gross-Up Payment Amount will be made that should not have been made by the
Employer (“Overpayment”).  If, after a Determination by the Accounting Firm, the
Executive is required to make a payment of additional Excise Tax, the Accounting
Firm shall determine the amount of the Underpayment.  The Underpayment (together
with interest at the rate provided in section 1274(d)(2)(B) of the Internal
Revenue Code) shall be paid promptly by the Employer to or for the benefit of
the Executive.  If the Gross-Up Payment Amount exceeds the amount necessary to
reimburse the Executive for the Excise Tax according to section 5.3(a), the
Accounting Firm shall determine the amount of the Overpayment.  The Overpayment
(together with interest at the rate provided in section 1274(d)(2)(B) of the
Internal Revenue Code) shall be paid promptly by the Executive to or for the
benefit of the Employer.  Provided that the Executive’s expenses are reimbursed
by the Employer, the Executive shall cooperate with any reasonable requests by
the Employer in any contests or disputes with the Internal Revenue Service
relating to the Excise Tax.

          Accounting Firm Conflict of Interest.  If the Accounting Firm is
serving as accountant or auditor for the individual, entity, or group effecting
the Change in Control, the Executive may appoint another nationally recognized
public accounting firm to make the Determinations required hereunder (in which
case the term “Accounting Firm” as used in this Agreement shall be deemed to
refer to the accounting firm appointed by the Executive under this paragraph).

--------------------------------------------------------------------------------




ARTICLE 6
CONFIDENTIALITY AND CREATIVE WORK

          6.1          Non-disclosure.  The Executive covenants and agrees not
to reveal to any person, firm, or corporation any confidential information of
any nature concerning the Employer or its business, or anything connected
therewith.  As used in this Article 6 the term “confidential information” means
all of the Employer’s and the Employer’s affiliates’ confidential and
proprietary information and trade secrets in existence on the date hereof or
existing at any time during the term of this Agreement, including but not
limited to –

 

               (a)          the whole or any portion or phase of any business
plans, financial information, purchasing data, supplier data, accounting data,
or other financial information,

 

 

 

               (b)          the whole or any portion or phase of any research
and development information, design procedures, algorithms or processes, or
other technical information,

 

 

 

               (c)          the whole or any portion or phase of any marketing
or sales information, sales records, customer lists, prices, sales projections,
or other sales information, and

 

 

 

               (d)          trade secrets, as defined from time to time by the
laws of the State of South Carolina.

Notwithstanding the foregoing, confidential information excludes information
that – as of the date hereof or at any time after the date hereof – is published
or disseminated without obligation of confidence or that becomes a part of the
public domain (x) by or through action of the Employer, or (y) otherwise than by
or at the direction of the Executive.  This section 6.1 does not prohibit
disclosure required by an order of a court having jurisdiction or a subpoena
from an appropriate governmental agency or disclosure made by the Executive in
the ordinary course of business and within the scope of the Executive’s
authority.

          6.2          Return of Materials.  The Executive agrees to deliver or
return to the Employer upon termination, upon expiration of this Agreement, or
as soon thereafter as possible, all written information and any other similar
items furnished by the Employer or prepared by the Executive in connection with
the Executive’s services hereunder.  The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.

          6.3          Creative Work.  The Executive agrees that all creative
work and work product, including but not limited to all technology, business
management tools, processes, software, patents, trademarks, and copyrights
developed by the Executive during the term of this Agreement, regardless of when
or where such work or work product was produced, constitutes work made for hire,
all rights of which are owned by the Employer.  The Executive hereby assigns to
the Employer all rights, title, and interest, whether by way of copyrights,
trade secret, trademark, patent, or otherwise, in all such work or work product,
regardless of whether the same is subject to protection by patent, trademark, or
copyright laws.

          6.4          Affiliates’ Confidential Information is Covered;
Confidentiality Obligation Survives Termination.  For purposes of this
Agreement, the term “affiliate” of the Employer includes any entity that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with the Corporation or the Bank.  The
rights and obligations set forth in this Article 6 shall survive termination of
this Agreement.

          6.5          Injunctive Relief.  The Executive acknowledges that it is
impossible to measure in money the damages that will accrue to the Employer if
the Executive fails to observe the obligations imposed by this Article 6. 
Accordingly, if the Employer institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Employer, and the Executive agrees not to urge in any
such action the claim or defense that an adequate remedy at law exists.  The
confidentiality and remedies provisions of this Article 6 shall be in addition
to and shall not be deemed to supersede or restrict, limit, or impair the
Employer’s rights under applicable state or federal statute or regulation
dealing with or providing a remedy for the wrongful disclosure, misuse, or
misappropriation of trade secrets or proprietary or confidential information.

--------------------------------------------------------------------------------




ARTICLE 7
COMPETITION AFTER EMPLOYMENT TERMINATION

          7.1          Covenant Not to Solicit Employees.  The Executive agrees
not to solicit the services of any officer or employee of the Bank for one year
after the Executive’s employment termination.

          7.2          Covenant Not to Compete.  (a)  The Executive covenants
and agrees not to compete directly or indirectly with the Employer for one year
after employment termination.  For purposes of this section –

 

1)

the term “compete” means


 

(a)

providing financial products or services on behalf of any financial institution
for any person residing in the territory,

 

 

 

 

(b)

assisting (other than through the performance of ministerial or clerical duties)
any financial institution in providing financial products or services to any
person residing in the territory, or

 

 

 

 

(c)

inducing or attempting to induce any person who was a customer of the Employer
at the date of the Executive’s employment termination to seek financial products
or services from another financial institution.


 

2)

the words “directly or indirectly” means –


 

(a)

acting as a consultant, officer, director, independent contractor, or employee
of any financial institution in competition with the Employer in the territory,
or

 

 

 

 

(b)

communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Employer
when the Executive’s employment terminated.


 

3)

the term “customer” means any person to whom the Employer is providing financial
products or services on the date of the Executive’s employment termination.

 

 

 

 

4)

the term “financial institution” means any bank, savings association, or bank or
savings association holding company, or any other institution, the business of
which is engaging in activities that are financial in nature or incidental to
such financial activities as described in section 4(k) of the Bank Holding
Company Act of 1956, other than the Employer or any of its affiliated
corporations.

 

 

 

 

5)

“financial product or service” means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Employer or an affiliate on the date of the Executive’s employment
termination, including but not limited to banking activities and activities that
are closely related and a proper incident to banking.


--------------------------------------------------------------------------------




 

6)

the term “person” means any individual or individuals, corporation, partnership,
fiduciary or association.

 

 

 

 

7)

the term “territory” means the area within a 15-mile radius of any office of the
Employer at the date of the Executive’s employment termination.

          (b)           If any provision of this section or any word, phrase,
clause, sentence or other portion thereof (including, without limitation, the
geographical and temporal restrictions contained therein) is held to be
unenforceable or invalid for any reason, the unenforceable or invalid provision
or portion shall be modified or deleted so that the provisions hereof, as
modified, are legal and enforceable to the fullest extent permitted under
applicable law.

          7.3          Injunctive and Other Relief.  Because of the unique
character of the services to be rendered by the Executive hereunder, the
Executive understands that the Employer would not have an adequate remedy at law
for the material breach or threatened breach by the Executive of any one or more
of the Executive’s covenants in this Article 7.  Accordingly, the Executive
agrees that the Employer’s remedies for a material breach or threatened breach
of this Article 7 include but are not limited to (x) forfeiture of any money
representing accrued salary, contingent payments, or other fringe benefits due
and payable to the Executive, (y) forfeiture of any severance benefits under
sections 4.4 and 4.5 of this Employment Agreement, and (z) a suit in equity by
the Employer to enjoin the Executive from the breach or threatened breach of
such covenants.  Despite anything to the contrary in the Salary Continuation
Agreement referred to in section 2.3 or in the Endorsement Split Dollar
Agreement attached thereto as Addendum A, if after termination of the
Executive’s employment the Executive competes with the Employer in violation of
this Article 7, the Employer shall be entitled to withhold all benefits payable
under the Salary Continuation Agreement and the Executive shall be deemed to
have forfeited any and all rights to benefits under the Salary Continuation
Agreement and under the Endorsement Split Dollar Agreement.  The Executive
hereby waives the claim or defense that an adequate remedy at law is available
to the Bank and the Executive agrees not to urge in any such action the claim or
defense that an adequate remedy at law exists.  Nothing herein shall be
construed to prohibit the Employer from pursuing any other or additional
remedies for the breach or threatened breach.

          7.4          Article 7 Survives Termination But Is Void After a Change
in Control.  The rights and obligations set forth in this Article 7 shall
survive termination of this Agreement.  However, Article 7 shall become null and
void effective immediately upon a Change in Control.

ARTICLE 8
MISCELLANEOUS

          8.1          Successors and Assigns.  (a)  This Agreement is binding
on successors.  This Agreement shall be binding upon the Employer and any
successor to the Employer, including any persons acquiring directly or
indirectly all or substantially all of the business or assets of the Employer by
purchase, merger, consolidation, reorganization, or otherwise.  But this
Agreement and the Employer’s obligations under this Agreement are not otherwise
assignable, transferable, or delegable by the Employer.  By agreement in form
and substance satisfactory to the Executive, the Employer shall require any
successor to all or substantially all of the business or assets of the Employer
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent the Employer would be required to perform if no such
succession had occurred.

--------------------------------------------------------------------------------




          (b)          This Agreement is enforceable by the Executive’s heirs. 
This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.

          (c)          This Agreement is personal in nature and is not
assignable.  This Agreement is personal in nature.  Without written consent of
the other parties, no party shall assign, transfer, or delegate this Agreement
or any rights or obligations under this Agreement, except as expressly provided
herein.  Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder is not assignable or
transferable, whether by pledge, creation of a security interest, or otherwise,
except for a transfer by the Executive’s will or by the laws of descent and
distribution.  If the Executive attempts an assignment or transfer that is
contrary to this section 8.1, the Employer shall have no liability to pay any
amount to the assignee or transferee.

          8.2          Governing Law, Jurisdiction and Forum.  This Agreement
shall be construed under and governed by the internal laws of the State of South
Carolina, without giving effect to any conflict of laws provision or rule
(whether of the State of South Carolina or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
South Carolina.  By entering into this Agreement, the Executive acknowledges
that the Executive is subject to the jurisdiction of both the federal and state
courts in the State of South Carolina.  Any actions or proceedings instituted
under this Agreement shall be brought and tried solely in courts located in
Florence County, South Carolina or in the federal court having jurisdiction in
Florence, South Carolina.  The Executive expressly waives the right to have any
such actions or proceedings brought or tried elsewhere.

          8.3          Entire Agreement.  This Agreement sets forth the entire
agreement of the parties concerning the employment of the Executive by the
Employer.  Any oral or written statements, representations, agreements, or
understandings made or entered into prior to or contemporaneously with the
execution of this Agreement are hereby rescinded, revoked, and rendered null and
void by the parties.  This Agreement supersedes and replaces in its entirety the
Executive Employment Agreement entered into by the Executive and the Employer in
August 2001.

          8.4          Notices.  All notices, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed, certified or registered mail, return
receipt requested, with postage prepaid.  Unless otherwise changed by notice,
notice shall be properly addressed to the Executive if addressed to the address
of the Executive on the books and records of the Employer at the time of the
delivery of such notice, and properly addressed to the Employer if addressed to
the Board of Directors, First Reliance Bancshares, Inc., 2170 West Palmetto
Street, Florence, South Carolina  29501.

          8.5          Severability.  If there is a conflict between any
provision of this Agreement and any statute, regulation, or judicial precedent,
the latter shall prevail, but the affected provisions of this Agreement shall be
curtailed and limited solely to the extent necessary to bring them within the
requirements of law.  If any provision of this Agreement is held by a court of
competent jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.

          8.6          Captions and Counterparts.  The captions in this
Agreement are solely for convenience.  The captions in no way define, limit, or
describe the scope or intent of this Agreement.  This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.

--------------------------------------------------------------------------------




          8.7          No Duty to Mitigate.  The Employer hereby acknowledges
that it will be difficult and could be impossible (x) for the Executive to find
reasonably comparable employment after employment termination, and (y) to
measure the amount of damages the Executive may suffer as a result of
termination.  Additionally, the Employer acknowledges that its general severance
pay plans do not provide for mitigation, offset, or reduction of any severance
payment received thereunder.  The Employer further acknowledges that the payment
of severance benefits under this Agreement is reasonable and shall be liquidated
damages.  The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment.  Moreover,
the amount of any payment provided for in this Agreement shall not be reduced by
any compensation earned or benefits provided as the result of employment of the
Executive or as a result of the Executive being self-employed after employment
termination.

          8.8          Amendment and Waiver.  This Agreement may not be amended,
released, discharged, abandoned, changed, or modified in any manner, except by
an instrument in writing signed by each of the parties hereto.  The failure of
any party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision.  No waiver or any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

          8.9          Payment of Legal Fees.  The Employer is aware that after
a Change in Control management could cause or attempt to cause the Employer to
refuse to comply with its obligations under this Agreement or the Salary
Continuation Agreement referred to in section 2.3, or could institute or cause
or attempt to cause the Employer to institute litigation seeking to have this
Agreement or the Salary Continuation Agreement declared unenforceable, or could
take or attempt to take other action to deny Executive the benefits intended
under this Agreement and the Salary Continuation Agreement.  In these
circumstances, the purpose of this Agreement and the Salary Continuation
Agreement would be frustrated.  It is the Employer’s intention that the
Executive not be required to incur the expenses associated with the enforcement
of rights under this Agreement or the Salary Continuation Agreement, whether by
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Executive
hereunder.  It is the Employer’s intention that the Executive not be forced to
negotiate settlement of rights under this Agreement or the Salary Continuation
Agreement under threat of incurring expenses.  Accordingly, if after a Change in
Control occurs it appears to the Executive that (x) the Employer has failed to
comply with any of its obligations under this Agreement or the Salary
Continuation Agreement, or (y) the Employer or any other person has taken any
action to declare this Agreement or the Salary Continuation Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder or under the Salary Continuation Agreement,
the Employer irrevocably authorizes the Executive from time to time to retain
counsel of the Executive’s choice, at the Employer’s expense as provided in this
section 8.9, to represent the Executive in the initiation or defense of any
litigation or other legal action, whether by or against the Employer or any
director, officer, stockholder, or other person affiliated with the Employer, in
any jurisdiction.  Notwithstanding any existing or previous attorney-client
relationship between the Employer and any counsel chosen by the Executive under
this section 8.9, the Employer irrevocably consents to the Executive entering
into an attorney-client relationship with that counsel, and the Employer and the
Executive agree that a confidential relationship shall exist between the
Executive and that counsel.  The fees and expenses of counsel selected from time
to time by the Executive as provided in this section shall be paid or reimbursed
to the Executive by the Employer on a regular, periodic basis upon presentation
by the Executive of a statement or statements prepared by such counsel in
accordance with such counsel’s customary practices, up to a maximum aggregate
amount of $500,000, whether suit be brought or not, and whether or not incurred
in trial, bankruptcy, or appellate proceedings.  The Employer’s obligation to
pay the Executive’s legal fees under this section 8.9 operates separately from
and in addition to any legal fee reimbursement obligation the Employer may have
with the Executive under any separate severance or other agreement.  Despite
anything in this section 8.9 to the contrary however, the Employer shall not be
required to pay or reimburse the Executive’s legal expenses if doing so would
violate section 18(k) of the Federal Deposit Insurance Act [12 U.S.C. 1828(k)]
and Rule 359.3 of the Federal Deposit Insurance Corporation [12 CFR 359.3].

--------------------------------------------------------------------------------




          8.10          Compliance with Internal Revenue Code Section 409A.  The
Employer and the Executive intend that their exercise of authority or discretion
under this Agreement shall comply with section 409A of the Internal Revenue Code
of 1986.  If when the Executive’s employment terminates the Executive is a
specified employee, as defined in section 409A of the Internal Revenue Code of
1986, and if any payments under this Agreement, including Articles 4 or 5, will
result in additional tax or interest to the Executive because of section 409A,
then despite any contrary provision of this Agreement the Executive will not be
entitled to the payments until the earliest of (x) the date that is at least six
months after termination of the Executive’s employment for reasons other than
the Executive’s death, (y) the date of the Executive’s death, or (z) any earlier
date that does not result in additional tax or interest to the Executive under
section 409A.  As promptly as possible after the end of the period during which
payments are delayed under this provision, the entire amount of the delayed
payments shall be paid to the Executive in a single lump sum.  If any provision
of this Agreement does not satisfy the requirements of section 409A, such
provision shall nevertheless be applied in a manner consistent with those
requirements.  If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, the Employer shall reform the
provision.  However, the Employer shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Employer shall not be
required to incur any additional compensation expense as a result of the
reformed provision.

          IN WITNESS WHEREOF, the parties have executed this Employment
Agreement as of the date first written above.

EXECUTIVE

 

FIRST RELIANCE BANK

 

 

 

 

 

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------

 

 

 

F.R. Saunders Jr.

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

FIRST RELIANCE BANCSHARES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 


--------------------------------------------------------------------------------